UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6584


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC RICHARDSON, a/k/a Father,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00288-JKB-28)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Eric Richardson seeks to appeal his conviction and 180-month sentence imposed

following his guilty plea to conspiracy to distribute and possess with intent to distribute

controlled substances, in violation of 21 U.S.C. § 846 (2012). In criminal cases, the

defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to 30 days to file a notice of

appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

         The district court entered the criminal judgment on December 2, 2010.

Richardson noted his appeal from this judgment more than seven years later, on May 15,

2018. Since Richardson failed to file a timely notice of appeal, and because he has

previously attacked his criminal judgment in two unsuccessful 28 U.S.C. § 2255 (2012)

motions, see United States v. Richardson, 703 F. App’x 197 (4th Cir. 2017) (No. 17-

7132); United States v. Richardson, 529 F. App’x 342 (4th Cir. 2013) (No. 13-6687), we

exercise our inherent authority to dismiss this appeal sua sponte. See United States v.

Oliver, 878 F.3d 120, 128 (4th Cir. 2017) (holding that this court should sua sponte

dismiss an untimely criminal appeal when the appeal is filed “after the defendant has

completed collateral review of the same judgment”).




                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3